Case: 19-10627      Document: 00515956469         Page: 1     Date Filed: 07/28/2021




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 28, 2021
                                   No. 19-10627
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Henry David Jackson,

                                                            Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:16-CR-334-1


   Before Wiener, Elrod, and Higginson, Circuit Judges.
   Per Curiam:
          Henry David Jackson pleaded guilty under 18 U.S.C. § 1952(a)(2)(B)
   to using a facility in aid of a racketeering enterprise with intent to commit a
   “crime of violence,” as defined by 18 U.S.C. § 16. The predicate offense that
   purportedly constitutes Jackson’s “crime of violence” is sex trafficking of
   children under 18 U.S.C. § 1591(a)(1) and (b)(2). The district court accepted
   Jackson’s guilty plea and imposed a sentence of 230 months’ imprisonment.
   Jackson appeals. The government concedes that sex trafficking of children is
   not a “crime of violence” under § 16. Because Jackson’s conviction is the
   result of a plain error that, if left uncorrected, would seriously affect the
Case: 19-10627        Document: 00515956469        Page: 2   Date Filed: 07/28/2021




                                    No. 19-10627


   fairness, integrity, and public reputation of judicial proceedings, Jackson’s
   conviction and forfeiture order is VACATED.
                                         I.
          Jackson enticed a 17-year-old girl to leave her home in Lubbock, Texas
   and come to live with him in Fort Worth, Texas. There, Jackson had sexual
   intercourse with the girl and prostituted her over the course of two months.
   During that time, Jackson moved the girl through several Texas cities and
   across the country, where he required her to perform commercial sex acts.
   The girl eventually managed to escape.
          Jackson was charged with sex trafficking of children; sex trafficking
   through force, fraud, or coercion; and unlawful possession of a firearm by a
   convicted felon.     However, pursuant to a written plea agreement, the
   government agreed to dismiss the original charges against Jackson in
   exchange for his pleading guilty to using a facility of interstate commerce in
   aid of a racketeering enterprise with intent to commit a crime of violence to
   further an unlawful activity, in violation of 18 U.S.C. § 1952(a)(2)(B). The
   predicate unlawful activity is carrying on a business enterprise involving
   prostitution in violation of Texas Penal Code § 43.02.
          The predicate crime of violence is sex trafficking of children, in
   violation of 18 U.S.C. § 1591(a)(1) and (b)(2). A defendant commits child
   sex trafficking when he knowingly “recruits, entices, harbors, transports,
   provides, obtains, advertises, maintains, patronizes, or solicits” the victim
   knowing or in reckless disregard of the fact that “means of force, threats of
   force, fraud, coercion . . . or any combination of such means will be used to
   cause the person to engage in a commercial sex act, or that the person has not
   attained the age of 18 years and will be caused to engage in a commercial sex
   act.” § 1591(a).




                                         2
Case: 19-10627      Document: 00515956469           Page: 3    Date Filed: 07/28/2021




                                     No. 19-10627


          “Crime of violence” in Jackson’s facility-use conviction takes its
   definition from 18 U.S.C. § 16. That definition includes:
          (a) an offense that has as an element the use, attempted use, or
          threatened use of physical force against the person or property
          of another, or
          (b) any other offense that is a felony and that, by its nature,
          involves a substantial risk that physical force against the person
          or property of another may be used in the course of committing
          the offense.
   Id.
          After the district court accepted Jackson’s guilty plea and prior to
   Jackson’s sentencing, the Supreme Court ruled in Sessions v. Dimaya that
   § 16(b) was unconstitutionally vague. 138 S. Ct. 1204, 1223 (2018). That
   ruling left only § 16(a) to define a “crime of violence” under the charge to
   which Jackson pleaded guilty, § 1952(a)(2)(B).
          After the district court accepted Jackson’s guilty plea, Jackson was
   sentenced to 230 months of imprisonment. The district court also ordered
   Jackson to forfeit three cars, a firearm, and about $30,000. Jackson now
   appeals.
                                         II.

          Because Jackson did not object in the district court, we review for plain
   error. Crawford v. Falcon Drilling Co., 131 F.3d 1120, 1123 (5th Cir. 1997).
   Plain-error review has four prongs. United States v. Olano, 507 U.S. 725, 732–
   35 (1993). First, a defendant must establish that an error was committed. Id.
   at 732–33. Second, the defendant must show that the error is clear or obvious.
   Id. at 734. Third, the defendant must show that the error affected his
   substantial rights. Id. Fourth, the court must determine whether it should
   exercise its discretion to correct the forfeited error if the error “seriously




                                          3
Case: 19-10627      Document: 00515956469           Page: 4   Date Filed: 07/28/2021




                                     No. 19-10627


   affect[s] the fairness, integrity or public reputation of judicial proceedings.”
   Id. at 736 (quoting United States v. Atkinson, 297 U.S. 157, 160 (1936)).
                                         III.

          The government concedes that the first three prongs of plain-error
   review are satisfied. Under prong one, we hold that an error occurred
   because sex trafficking of children does not qualify as a crime of violence
   under § 16(a). The Fourth Circuit has held that sex trafficking does not
   qualify as a crime of violence under § 16(a) “because § 1591(a) specifies that
   sex trafficking by force, fraud, or coercion may be committed nonviolently—
   i.e., through fraudulent means.” United States v. Fuertes, 805 F.3d 485, 499
   (4th Cir. 2015). Here, the government concedes that sex trafficking of
   children does not qualify as a crime of violence under § 16(a) because it does
   not have as an element the use, attempted use, or threatened use of force.
   Although we are not bound by the government’s concession, we agree with
   it and the Fourth Circuit that, under the categorical approach, as explained
   in Johnson v. United States, 576 U.S. 591, 596 (2015), sex trafficking of
   children does not qualify as a crime of violence under § 16(a).
          Under prong two, the error was clear or obvious because the plain
   terms of the sex-trafficking-of-children statute establish that it does not
   qualify as a crime of violence. See United States v. Alvarado-Casas, 715 F.3d
   945, 951 (5th Cir. 2013) (“[E]rror is plain if the defendant’s proposed
   interpretation ‘is compelled by the language of the statute itself, construction
   of the statute in light of the common law, or binding judicial construction of
   the statute.’” (quoting United States v. Caraballo-Rodriguez, 480 F.3d 62, 70
   (1st Cir. 2007))).
          Under prong three, the error affected Jackson’s substantial rights
   because there is a reasonable probability that he would not have pleaded
   guilty to an offense that subjected him to a prison sentence if he had known




                                          4
Case: 19-10627      Document: 00515956469           Page: 5    Date Filed: 07/28/2021




                                     No. 19-10627


   that the factual basis failed to show that his conduct violated the statute.
   Because “the probability of a different result is ‘sufficient to undermine
   confidence in the outcome’ of the proceeding,” prong three is satisfied.
   United States v. Dominguez Benitez, 542 U.S. 74, 83 (2004) (quoting
   Strickland v. Washington, 466 U.S. 668, 694 (1984)).
          The parties disagree over whether the fourth prong is satisfied. The
   government contends that we should not exercise our discretion to correct
   the error because Jackson benefitted from it. If the error is corrected and
   Jackson’s conviction is vacated, the government contends that it will be free
   to prosecute Jackson for all offenses of which it has knowledge and will be
   able to use Jackson’s statements against him. The government also notes
   that Jackson would face a greater recommended Guidelines sentence and
   statutory minimum if convicted of the crimes of which he was originally
   charged.
          In this case, we choose to exercise our discretion to correct the district
   court’s error because “to convict someone of a crime on the basis of conduct
   that does not constitute the crime offends the basic notions of justice and fair
   play embodied in the Constitution.” United States v. Briggs, 939 F.2d 222,
   228 (5th Cir. 1991). In other words, because Jackson’s conviction would
   impugn the fairness, integrity, or public reputation of the judicial system, we
   use our discretion to correct the district court’s error. See Molina-Martinez
   v. United States, 136 S. Ct. 1338, 1349 (2016) (“[A] defendant sentenced
   under an incorrect Guidelines range should be able to rely on that fact to show
   a reasonable probability that the district court would have imposed a different
   sentence under the correct range. That probability is all that is needed to
   establish an effect on substantial rights.”); United States v. Palmer, 456 F.3d
   484, 491–92 (5th Cir. 2006) (holding prong four satisfied and vacating
   conviction because “a guilty plea based on facts precluding conviction has
   the . . . effect” of “‘color[ing] the fundamental fairness of the entire [plea]



                                          5
Case: 19-10627         Document: 00515956469              Page: 6    Date Filed: 07/28/2021




                                           No. 19-10627


   proceeding’” (quoting Kennedy v. Maggio, 725 F.2d 269, 273 (5th Cir.
   1984))); United States v. Suarez, 879 F.3d 626, 637 (5th Cir. 2018) (holding
   prong four satisfied and vacating sentencing order where defendant showed
   that he received an additional five years of imprisonment “for which there
   was no conviction”); United States v. Lewis, 907 F.3d 891, 895 (5th Cir. 2018)
   (holding prong four satisfied and vacating sentence where defendant showed
   that his “sentence was enhanced by an additional twenty-five years by the
   error”); see also United States v. Picazo-Lucas, 821 F. App’x 335, 342 (5th Cir.
   2020) (holding prong four satisfied and vacating defendant’s conviction
   where defendant showed “that he was convicted and sentenced for a crime
   he did not commit as a matter of law” and “[h]is sentence of imprisonment
   was increased by five years as a result”); United States v. Martinez, 531 F.
   App’x 407, 407–08 (5th Cir. 2013) (holding prong four satisfied and vacating
   conviction and sentence where defendant showed that his conviction and
   accompanying 84-month sentence lacked an adequate factual basis). 1
                                       *        *         *

               Because sex trafficking of children does not qualify as a crime of
   violence under 18 U.S.C. § 16(a), Jackson’s conviction is the result of a plain
   error. That error, if left uncorrected, would seriously affect the fairness,
   integrity, and public reputation of judicial proceedings. Therefore, Jackson’s
   conviction and forfeiture order are VACATED.




           1
             Because we vacate his conviction, Jackson’s ineffective assistance of counsel
   claim is moot. In addition, because his conviction is vacated, we also vacate the district
   court’s forfeiture order. Libretti v. United States, 516 U.S. 29, 39 (1995) (“[C]riminal
   forfeiture [i]s an aspect of punishment imposed following conviction of a substantive
   criminal offense.”).




                                                6